Title: From George Washington to Major General Alexander McDougall, 5 December 1778
From: Washington, George
To: McDougall, Alexander


  
    Dear Sir
    Paramus [N.J.] 5th Decemr 1778. 1 OClock P.m.
  
I am this moment arrived here from Elizabeth Town upon receiving intelligence of the Movement of the Enemy up the River. I have halted Genl Wayne at this place. Colo. Morgan with Woodfords Brigade is at Pompton, Colo. Clarke with the Carolina Brigade at the Clove and Baron Kalb with the two Maryland Brigades on the other side the Mountain. All these troops have orders to hold themselves in readiness [to] move towards the Posts in the Highlands should there be occasion. I do not yet know the intentions of the Enemy, but from what I have just learned it looks more like a forage than any attempt upon the posts. I shall be glad to learn what information you have received as quickly as possible, and whether Pattersons and Learneds Brigades have reached Fishkill. If they have not, you should send to hurry them on. I shall wait your answer in this neighbourhood. I am Dear Sir Yr most obt Servt
  
    Go: Washington
  
  
P.S. I beg you will strengthen the posts immediately as far as lays in your power and not depend upon the troops upon this side who may not get up in time should there be occasion.
  
